Election/Restrictions
Claims 1-10, 14, 18-27, 29-32 are allowable. Claims 11-13, 15, 16 and 28, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the compositionally distinct adhesive resins, as set forth in the Office action mailed on 7/16/2019, is hereby withdrawn and claims 11-13, 15, 16 and 28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1-16 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an adhesive sheet as claimed in claim 1.  The closest prior art of record is Agawal (US Patent Application No. 2003/0018095) and Bilcai et al. (US Patent Application No. 2012/0121878).  Agawal teaches an adhesive sheet having an expandable adhesive layer containing an epoxy resin comprising a polyfunctional epoxy resin, a phenol resin as a curing agent, an imidazole-based compound as a curing catalyst and a temperature sensitive foaming agent.  Agawal fails to teach wherein a releasing agent is coated on the surface of at least one expandable adhesive layer.  Bilcai et al. teach an adhesive sheet having an expandable adhesive layer containing epoxy resin.  Bilcai et al. fail to teach an expandable adhesive layer containing an epoxy resin comprising a polyfunctional epoxy resin, a phenol resin as a curing agent, an imidazole based compound as a curing catalyst and a  temperature sensitive foaming agent, wherein a releasing agent is coated on the surface of at least one expandable adhesive layer.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/31/2022